           CASE 0:20-cv-01648-ECT-KMM Doc. 5 Filed 12/08/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


East Phillips Neighborhood and                       File No. 20-cv-1648 (ECT/KMM)
Edward Henderson,

               Plaintiffs,
                                                    ORDER ACCEPTING REPORT
v.                                                   AND RECOMMENDATION

City of Minneapolis,

           Defendant.
________________________________________________________________________

      Magistrate Judge Katherine Menendez issued a Report and Recommendation on

October 20, 2020. ECF No. 4. No party has objected to that Report and Recommendation,

and it is therefore reviewed for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon,

73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear error, and based upon all

of the files, records, and proceedings in the above-captioned matter, IT IS ORDERED

THAT:

      1.       The Report and Recommendation [ECF No. 4] is ACCEPTED;

      2.       This action is DISMISSED WITHOUT PREJUDICE for failure to

prosecute under Federal Rule of Civil Procedure 41(b); and

      3.       Plaintiffs’ Application to Proceed in District Court Without Prepaying Fees

or Costs [ECF No. 2] is DENIED AS MOOT.

                 LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: December 8, 2020                   s/ Eric C. Tostrud
                                          Eric C. Tostrud
                                          United States District Court
